PER CURIAM.
The Committee on the Rules of Civil Procedure has unanimously recommended that we modify the amendment to Rule of Civil Procedure 1.340(e), set forth in our September 10, 1981, opinion, to assure that a court file reflects as record activity a party’s utilization of interrogatories. This will be accomplished by the filing of a notice that the interrogatories have been served. We adopt the Committee’s recommendation and amend rule 1.340 as follows:
RULE 1.340 INTERROGATORIES TO PARTIES
(e) Form. Interrogatories shall be arranged so that a blank space is provided after each separately numbered interrogatory. The space shall be reasonably sufficient to enable the answering party to insert the answer within the space. If sufficient space is not provided, the answering party may attach additional papers with answers and refer to them in the space provided in the interrogatories. The original and a copy of the interrogatories shall be served on the party to whom the interrogatories are directed and copies on all other parties. A certificate of service or an attached notice that the interrogatories have been served, giv-interrogatories served and the name of the party to whom they were directed shall be filed. The completed interrogatories shall be filed and served by -the answering party served upon the party originally propounding the interrogatories and a copy shall be served upon all other parties by the answering party. The original or anv copy of the answers to interrogatories may be filed bv anv party when the court should consider the answers to interrogatories in determining anv matter pending before the court. The court may order a copy of the an*198swers to interrogatories filed at anv time when the court determines that examination of the answers to interrogatories is necessary to determine anv matter pending before the court.
This amendment supersedes the amendment of the same rule in our September 10, 1981, order, 403 So.2d 926, and shall become effective at 12:01 a. m., January 1, 1982.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.